UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2463


EMMETT JOHNSON JAFARI,

                Plaintiff - Appellant,

          v.

OLD DOMINION TRANSIT MANAGEMENT COMPANY, a/k/a The Greater
Richmond Transit Company (GRTC),

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Senior
District Judge. (3:08-cv-00629-JRS-DJN)


Submitted:   April 19, 2016                 Decided:   April 21, 2016


Before AGEE, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Emmett Johnson Jafari, Appellant Pro Se.     Ryan Ayers Glasgow,
HUNTON & WILLIAMS, LLP, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Emmett Johnson Jafari appeals the district court’s order

denying relief on his Fed. R. Civ. P. 60 motion in his civil action

against   his   former    employer,    and   a   subsequent     order   denying

reconsideration.         We   have   reviewed    the   record   and     find   no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.        Jafari v. Old Dominion Transit Mgmt. Co.,

No. 3:08-cv-00629-JRS-DJN (E.D. Va. Aug. 19, 2015 & Oct. 20, 2015).

We   dispense   with   oral    argument    because     the   facts   and   legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                       2